 

Exhibit 10.3

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this “Agreement”), entered into as of August 26, 2020
and effective as of August 24, 2020 (the “Effective Date”) is by and between
Specialty Renal Products, Inc., a Delaware Corporation (“SRP”) and Daron G.
Evans (“Consultant”).

 

WHEREAS, SRP desires to engage Consultant as a consultant under the terms and
conditions of this Agreement, and Consultant desires to be engaged by SRP in
such capacity:

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
herein and other good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, and intending to be legally bound hereby, the
parties hereto agree as follows:

 

1. Services. The nature of the services to be performed by Consultant and the
deliverables to be provided (collectively, the “Services”), as well as the
timing, cost, and payment schedule, shall be as specifically set forth in
Schedule A.

 

2. Term. The initial term of this Agreement shall commence on the Effective Date
and continue in full force and effect through August 31, 2021 (as may be
renewed, the “Term”) unless earlier terminated pursuant to Section 3. Prior to
the expiration of the Term, this Agreement may be renewed under the same terms
and conditions only by the mutual written agreement of SRP and Consultant.

 

3. Termination. SRP may terminate this Agreement at any time upon written notice
to Consultant. Consultant may terminate this Agreement at any time upon ten (10)
days’ written notice to SRP. Upon the effective date of the termination or
expiration of this Agreement, Consultant shall immediately cease all Services,
deliver to SRP all work in progress and return all Confidential Information (as
defined below). SRP’s sole obligation to Consultant upon termination of this
Agreement shall be to pay Consultant, subject to Section 4, any monies due for
satisfactory work actually performed and reasonable expenses actually incurred
(with the prior written authorization of SRP) prior to the effective date of
such termination. Any excess amounts previously paid shall be promptly refunded
to SRP.

 

4. Fees. SRP shall pay Consultant the fees and other amounts for the Services
actually performed by Consultant, and related expenses, in each case as set
forth on Schedule A. Payments by SRP shall exclude all sales, use, value added
or other similar taxes or duties payable in connection with the Services, any
and all of which shall be the sole responsibility of Consultant.

 

5. Conflicts. If any potential conflicts arise with any of Consultant’s other
current or future clients, Consultant will promptly disclose this to SRP in
writing, and the parties will address how to proceed.

 

6. Representations, Warranties and Covenants.

 

(a) Each of SRP and Consultant represents and warrants that: (i) such party has
full power and authority to enter into this Agreement; and (ii) the execution,
delivery and performance of this Agreement do not and will not (A) require the
consent, license, permit, waiver, approval, authorization or other action of, by
or with respect to, or registration, declaration or filing with, any court or
governmental authority, department, commission, board, bureau, agency or
instrumentality, domestic or foreign, or any other person or entity, which has
not yet been obtained or (B) violate or conflict with any law or any agreement
entered into by it.

 

1 

 

 

(b) Consultant shall comply with all applicable state, federal and local laws
and executive orders and regulations in the performance of this Agreement.
Consultant shall notify SRP immediately if the Consultant’s work becomes the
subject of a government audit or investigation. Consultant represents that the
Consultant has not been indicted or convicted of fraud or any other felony
arising out of a contract with the federal government.

 

(c) Consultant will not engage in any activity, which represents a conflict of
interest, or the appearance of a conflict of interest, in the performance of
this Agreement. Consultant represents and warrants that it has read, understands
and will comply with FAR 9.5 “Organizational and Consultant Conflicts of
Interest.” Consultant will immediately advise SRP in writing prior to divulging
any information that may violate this regulation.

 

7. Indemnification. Consultant shall indemnify and hold harmless SRP and its
affiliates, and its and their respective directors, officers, managers, agents
and employees against any and all losses, claims, damages, liabilities,
obligations, penalties, judgments, awards; costs; expenses and disbursements
(and any and all actions, suits, proceedings and investigations in respect
thereof and any and all legal and other costs, expenses or disbursement in
giving testimony or furnishing documents in response to a subpoena or
otherwise), including; without limitation, the costs, expenses and
disbursements, as and when incurred, of investigating, preparing or defending
any such action, suit, proceeding or investigation (whether or not in connection
with litigation in which SRP is a party), directly or indirectly, caused by,
relating to, based upon or arising out of or in connection with: (i) any
material breach of this Agreement by Consultant; (ii) any willful misconduct or
gross negligence by Consultant under this Agreement; or (iii) any act by
Consultant in connection with Consultant’s engagement with SRP that is outside
the scope of Consultant’s authority hereunder.

 

8. Confidentiality.

 

(a) Consultant acknowledges and agrees that Consultant has or will have access
to information concerning the technical, business and financial activities of
SRP and to information provided by SRP regarding third parties. Such
information, together with all information relating to the Services, whether
documentary, oral, written, graphic or electronic form, or by way of
demonstrations or models, whether acquired by Consultant before or after the
Effective Date, shall be deemed to be and referred to as “Confidential
Information”. Consultant agrees that as between Consultant and SRP, all
Confidential Information, patents and other rights in connection therewith shall
be the sole property of SRP. Consultant agrees to: (i) to hold in strict
confidence and not disclose Confidential Information or any information derived
therefrom to any third party, except as approved in writing by SRP; (ii) to use
the Confidential Information for no purpose other than for performing
Consultant’s duties hereunder and in the best interests of SRP; and (iii) not to
copy, reverse engineer, reverse compile or attempt to derive the composition or
underlying information, structure or underlying information, structure, or ideas
of any Confidential Information. Upon the expiration or termination of this
Agreement, Consultant will promptly deliver to SRP all documents, notes and
materials of any nature pertaining to Consultant’s work with SRP, and Consultant
will not keep any documents or materials or copies thereof containing any
Confidential Information. Consultant shall immediately notify SRP upon discovery
of any loss or unauthorized disclosure of the Confidential Information.

 

(b) Consultant acknowledges that any violation of this Section 8 will cause SRP
immediate and irreparable harm which monetary damages cannot adequately remedy.
Therefore, upon any actual or impending violation of the provisions contained in
this Section, Consultant consents to the issuance by any court of competent
jurisdiction of a restraining order or other injunction, without bond,
restraining or enjoining such violation by Consultant. Consultant understands
and acknowledges that such relief is additional to and does not limit the
availability to the other party of any other remedy.

 

2 

 

 

9. Assignment of Rights. Consultant hereby assigns and agrees to assign to SRP
all of Consultant’s rights to any work papers, reports, documentation, drawings,
photographs, negatives, tapes and masters therefore, prototypes and other
materials (hereinafter, “Items”), including without limitation any and all such
Items generated and maintained on any form of electronic media, generated by
Consultant while engaged by SRP, whether in the course of Consultant’s
engagement, with the use of SRP’s time, material or facilities, or in any way
within or related to the existing or contemplated scope of SRP’s business.
Consultant also assigns and agrees to assign to SRP all of Consultant’s rights
to any discoveries, inventions and improvements (hereinafter “Inventions”),
whether patentable or not, made, conceived or suggested, either alone or jointly
with others, by Consultant while engaged by SRP, whether in the course of
Consultant’s engagement, with the use of SRP’s time, material or facilities, or
in any way within or related to the existing or contemplated scope of SRP’s
business. Any Item or Invention directly derivative of SRP’s planned or existing
products or services, developed or under development during Consultant’s
engagement and made, conceived or suggested by Consultant, either alone or
jointly with others, within one (1) year following termination of Consultant’s
engagement under this Agreement or any successor agreements shall be
irrebuttably presumed to have been made, conceived or suggested in the course of
Consultant’s engagement and with the use of SRP’s time, materials or facilities.

 

10. Insider Trading, Etc. Consultant recognizes that in the course of
Consultant’s duties hereunder, Consultant may receive from SRP or others
information which may be considered “material, non-public information”
concerning a public company that is subject to the reporting requirements of the
Securities and Exchange Act of 1934, as amended. Consultant agrees that
Consultant will not, without prior written consent of SRP, perform any of the
following:

 

(a) purchase, trade, offer, pledge, sell, contract to sell or to purchase or
“short” or “short against the box” (as such terms are generally understood in
the securities markets), or otherwise dispose of or acquire any securities of
the Company or options or other derivative securities in respect of such
securities while in possession of relevant material, non-public information
received from the Company or others in connection herewith;

 

(b) provide SRP with information with respect to any public company that may be
considered material, non-public information; and

 

(c) provide any person with material, non-public information, received from SRP,
including any relative, associate, or other individual who intends to, or may:
(i) trade securities with respect to SRP which is the subject of such
information; or (ii) otherwise directly or indirectly benefit from such
information.

 

11. Disclosure. Neither Consultant nor any person or entity acting on behalf of
the Consultant shall issue any press releases or any other public statements
with respect to this Agreement, the terms hereof or any of the transactions
contemplated hereby.

 

12. Governing Law; Venue. This Agreement shall be governed by the laws of the
State of New Jersey applicable to contracts entered into and to be performed
within New Jersey. The parties hereto hereby irrevocably and unconditionally
consent to the exclusive jurisdiction of the federal and state Courts located in
State of New Jersey for any action, suit or proceeding arising out of or related
hereto. Each of the parties agrees not to commence any legal proceeding related
hereto except in such Courts. Each of the parties irrevocably waives any
objection which it may now or hereafter have to the laying of the venue of any
such proceeding in any such Courts and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such Courts that
any such action, suit or proceeding brought in any such Court has been brought
in an inconvenient forum. Each of the parties irrevocably waives any right it
may have to a trial by jury in any such action, suit or proceeding.

 

3 

 

 

13. Independent Contractor. Consultant is acting solely and an independent
contractor hereunder and has no authority to bind, represent, obligate or act on
behalf of SRP. Consultant shall not be entitled to any benefits afforded by SRP
to its employees or to workers’ compensation or similar benefits or insurance
protection. Consultant, as an independent contractor, shall determine the
method, details, and means of performing any services furnished pursuant to this
Agreement, but the Services contemplated herein shall meet the approval of SRP,
and be subject to the right of inspection for SRP to secure satisfactory
completion thereof.

 

14. Taxes, Etc. Consultant agrees that Consultant is solely responsible for
paying when due all income taxes, including estimated taxes, payroll taxes,
insurance and other taxes incurred as a result of or in connection with the
compensation paid by SRP to Consultant for services rendered under this
Agreement and no income or employment tax withholdings will be deducted from
such payments. Consultant hereby indemnifies, and undertakes to defend and hold
SRP free and harmless from and against any demands or claims for any taxes,
interest or penalties assessed by any taxing authority with respect to sums paid
to Consultant pursuant to this Agreement.

 

15. No Assignment. Consultant shall not subcontract, delegate or assign this
Agreement or any portion thereof. This Agreement shall inure to the benefit of
and be binding on SRP, Consultant and their respective permitted successors and
assigns.

 

16. Notices. All notices required or permitted to be given under this letter
will be deemed sufficiently and validly made if given by certified mail, postage
prepaid, return receipt requested, or by international overnight carrier or by
fax or email, and addressed to the following individuals:

 

As to SRP: Specialty Renal Products, Inc.   c/o Wexford Capital LP   677
Washington Boulevard   Stamford, CT 06901   Attention: Paul A. Mieyal, Director
  (203) 862-7051   pmieyal@wexford.com     As to Consultant: Daron G. Evans  
[Omitted]

 

17. Severability. If any provision of this Agreement is held to be invalid or
unenforceable in any respect, the validity and enforceability of the remaining
terms and provisions of this Agreement shall not in any way be affected or
impaired thereby and the parties will attempt to agree upon a valid and
enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

18. Entire Agreement. This Agreement sets forth all the terms and conditions of
the agreement between the parties with respect to its subject matter, and
supersedes any and all prior oral or written understandings, arrangements and
agreements with respect thereto, all of which are merged herein. Consultant’s
services are personal in nature, and Consultant may not assign its rights or
delegate its obligations hereunder, in whole or in part, without the prior
written consent of SRP in each instance, which consent may be withheld in SRP’s
sole and absolute discretion. Consultant’s obligations under this provision
shall survive the expiration or termination of this Agreement.

 

4 

 

 

19. Amendments. No amendments to or modifications of or waivers under this
Agreement shall be valid or binding unless made in a writing signed by both
parties and expressly stating that it, he/she or they, as the case may be,
intend to amend or modify, or waive a right under, this Agreement.

 

20. Counterparts. This Agreement may be signed in one or more counterparts
(whether original, facsimile or electronic copies), each of which when executed
and delivered will constitute an original, but all of which will constitute one
and the same agreement.

 

21. Survival. Sections 7 through 20 inclusive, as well as any other terms of
this Agreement that expressly extend or by their nature should extend beyond
termination or expiration of this Agreement, shall survive and continue in full
force and effect after any expiration or earlier termination of this Agreement.

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 

Specialty Renal Products, Inc.           By: /s/ Paul A. Mieyal   By: /s/ Daron
Evans   Paul A. Mieyal, Director     Daron Evans, Consultant   Specialty Renal
Products, Inc.      

 

5 

 

 

Schedule A

Statement of Services

Fees and Expenses

 

1. Services. Consultant’s services shall include, without limitation, the
following activities:

 

  a. Expert consulting on both the science and commercialization of SRP’s
hemodiafiltration (HDF) products, and;   b. Other expert consulting as
requested.

 

2. Fees and Expenses. SRP shall compensate Consultant for services rendered
pursuant to this Agreement as follows:

 

2.1 Fees. SRP shall pay Consultant a retainer for work performed at the rate of
$8,333.33 per month. Consultant agrees to be available to provide services under
this Agreement as needed. SRP will pay fees to consultant on a monthly basis.

2.2 Expense Reimbursements. SRP agrees to reimburse Consultant for pre-approved
reasonable business expenses incurred by Consultant in performing the Services
as approved by SRP in writing. No expenses shall be reimbursed without proper
documentation.

 

 

 